ON MOTION EOR REHEARING.
Sutton, J.
In the case of Sheftall v. Johnson, 171 Ga. 890, which was in the Supreme Court on a direct bill of exceptions, error was assigned in the following language: “To the direction of said verdict, to the verdict, and to the decree, the defendant Harriet B. Sheftall then and there excepted, and now excepts, and assigns the same as error, and then and there said and now says that the court committed error in directing the verdict fox the plaintiff, and in entering the said decree, under the pleadings in the case, and the evidence submitted to the jury.” The assignment of error in that case is almost identical with the assignment of error in this case, and the Supreme Court held that the assignment of error in that case was insufficient. We are of the opinion that the holding of the Supreme Court in the Sheftall case and the other cases cited above are controlling as to the assignment of error in the present case. Furthermore, the court in this case considered the facts and is of the opinion that the judgment of affirmance is proper on the merits of the case. Therefore the motion for rehearing is denied.

Jenkins, P. J., concurs. Stephens, J., concurs in the judgment.